Citation Nr: 1511240	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to January 2005 and from July 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement to the benefit currently sought on appeal.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran had positive purified protein derivative (PPD) test results in 2010 and 2011 and received isoniazid (INH) in 2011 as a preventative treatment.

2.  The Veteran does not have active tuberculosis.


CONCLUSION OF LAW

Service connection for a positive PPD test, or residuals thereof, is not warranted.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 3.374 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Duty to notify

Under the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulation, VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA is required to notify a claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).

The record indicates that the originating agency provided the Veteran with the required VCAA notice, including notice with respect to the disability rating and the effective-date elements of the claim, by a letter mailed in August 2011, prior to the initial adjudication of the claim.

Duty to assist

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes statements of the Veteran, service treatment records, and postservice VA treatment records.

The Board notes that the Veteran was not provided with a VA compensation and pension examination and nexus opinion with regard to his tuberculosis claim.  Under 38 C.F.R. § 3.159(c)(4) (2014), VA will provide a medical examination or opinion if the information and evidence of record does not contain medical evidence sufficient for VA to decide the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

A VA examination is not warranted under the circumstances because, as will be explained in more detail below, the Veteran has presented no evidence that he has symptoms of active tuberculosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The facts of this case differ from those of Charles v. Principi, 16 Vet. App. 370 (2002), in which VA was held to have erred by failing to obtain a medical nexus opinion when presented with evidence of acoustic trauma in service and a current diagnosis of tinnitus.  In the case at hand, there is no competent evidence of record that establishes or suggests that the Veteran is currently diagnosed with tuberculosis.  The Board finds that under the circumstances of this case, VA has satisfied the notification and duty-to-assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and has declined the option of testifying at a personal hearing.  See Veteran's February 2013 Form 9 appeal.


Service connection

The Veteran seeks service connection for tuberculosis that he contends was contracted during military service.  See Veteran's July 2011 claim.  Generally, in order to establish entitlement to disability benefits on a direct basis, three elements must be established: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The determination of whether these requirements are met will be based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic diseases, including active tuberculosis, if manifest to a compensable degree within three years after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Evidence of activity on comparative study of X-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided for by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  See 38 C.F.R. § 3.371(a) (2014).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation, or treatment; or (3) private physician records on the basis of that physician's examination, observation, or treatment of a veteran and where the diagnosis is confirmed by acceptable clinical, X-ray, or laboratory studies or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  See 38 C.F.R. § 3.374 (2014).

The Veteran is claiming entitlement to service connection for tuberculosis but does not profess to have any symptom of tuberculosis.  He states that he wishes to be service-connected for tuberculosis at a noncompensable rating so that he will be eligible for VA treatment in the event that he one day exhibits symptoms of tuberculosis.  See Veteran's February 2013 Form 9 appeal; Veteran's July 2012 notice of disagreement.

With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran has been diagnosed with active tuberculosis during or following military service.  The Veteran's service treatment records and post-service treatment records contain no diagnosis of tuberculosis.  Service treatment records show that, in October 2004, the Veteran tested negatively on a PPD test (sensitivity for tuberculin).  In August 2007, a medical form filled out by a doctor noted "NA" as a form question on the need for a positive PPD warning tag.  
In July 2010, following military service, the Veteran complained of cranial nerve palsies that he claimed to have first experienced two or three years earlier.  See July 2010 VA treatment record; February 2011 VA treatment record.  Because TB can cause cranial neuropathies, VA doctors tested the Veteran for TB.  A VA treatment record indicates a positive result for a TB skin test (PPD test) administered in July but no diagnosis of tuberculosis.  See August 2010 VA treatment record.  It was noted that the etiology of his cranial nerve lesions was unknown.  

In March 2011, a VA neurology department referred the Veteran to a VA infectious disease department for an evaluation of whether treatment for TB would improve the Veteran's lower cranial nerve palsies.  The physician noted that while it was possible for TB to cause lower cranial nerve palsies, this would most likely be the result of a tuberculoma at the site of the jugular foramen, something that was not reported on imaging.  It was noted that if another PPD was read as positive, a quantiferon gold would be accomplished to determine whether the Veteran most likely had active or latent disease.  A March 2011 quantiferon - TB gold test was negative.  The chest x-ray showed no radiographic evidence for primary or post-primary TB.  The Veteran again tested positively on a PPD test in May 2011, but the same VA treatment record states that the TB infection is thought to be latent and that the Veteran does not have active tuberculosis.  See May 2011 VA treatment record.  It is also specifically documented that the results of a TB blood test (IGRA assay) were negative and that no current factors were noted that would increase the Veteran's risk of re-activation.  Id.   Following the recommendation of his doctors, the Veteran underwent a six-month treatment of isoniazid (INH) for latent tuberculosis.  A VA treatment record of March 2012 notes that the Veteran was doing well, that he had not noted any progression of his cranial neuropathy palsies, which were noted to be idiopathic, and that he was "compliant with INH."

Upon a review of the record and applicable regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for tuberculosis or for a positive PPD test.  The Board has not ignored or dismissed the record evidence of positive PPD tests in July 2010 and May 2011.  The Board also recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, a VA treatment record specifically indicates that the Veteran does not have active tuberculosis.  See May 2011 VA treatment record.  Although the Veteran's PPD test result was positive, and he was treated with INH therapy for six months, there is no evidence that the Veteran has had the disability of active  tuberculosis during the pendency of his claim or at any other time.  The record reflects that the INH therapy was given as a prophylaxis and not in response to a diagnosis of active tuberculosis.

The law specifically limits entitlement for service-connected disease or injury to cases of disability.  See 38 U.S.C.A. § 1110 (West 2014).  Service connection cannot be granted if the claimed disability does not exist.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The positive PPD test results in the record are not a medical diagnosis of tuberculosis and are not considered a disability that can be service-connected.  There is no showing of any disability or impaired functioning due to the positive testing.  Nor has the Veteran presented medical evidence reflecting that tuberculosis was manifested to a degree of 10 percent or more within the three-year presumptive period.  See 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Veteran maintains that he has "contracted tuberculosis."  See Veteran's July 2011 claim.  While entirely competent to report any past and current symptoms that he experiences, the Veteran is not competent to diagnose tuberculosis.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2009).  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of active tuberculosis or the import of positive PPD testing to be of no probative value.

The Veteran has also asserted that he contracted TB while serving in Iraq.  Pursuant to 38 C.F.R. § 3.317, VA will pay disability compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability" if that disability "[b]ecame manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016" and "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." 38 C.F.R. § 3.317(a)(1) (2014).  In this case, the diagnosis is latent TB and the Veteran reports that he has no symptoms attributable thereto nor does the evidence of record indicate that he has such symptoms.  Accordingly, the provisions of 38 C.F.R. § 3.317 are not applicable.

The Board notes that the Veteran, in filed statements, has expressed concern that a denial of service connection for his positive PPD test results will impede his ability to file a claim and to receive disability benefits in the future if he should later develop tuberculosis.  See Veteran's July 2012 notice of disagreement; Veteran's February 2013 Form 9 appeal.  The Veteran retains the right to seek to reopen his claim for disability benefits at any time in the future upon the submission of new and material evidence showing that he has active tuberculosis, or residuals thereof, that resulted from a disease or injury that was incurred in, or aggravated by, service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Because the competent evidence of record does not substantiate a current diagnosis of active tuberculosis, the first Hickson element is not met, and on that basis service connection is not warranted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for tuberculosis is denied.





____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


